1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    EPHRAIM KIRKPATRICK,                                Case No. 3:17-cv-00204-MMD-CBC

7                                    Plaintiff,
           v.                                           ORDER ADOPTING AND ACCEPTING
8                                                       REPORT AND RECOMMENDATION OF
     NEVADA DEPARTMENT OF                                     MAGISTRATE JUDGE
9    CORRECTIONS, et al.,                                       CARLA B. CARRY

10                              Defendants.

11

12         Before the Court is the Report and Recommendation of United States Magistrate

13   Judge Carla B. Carry (“R&R”) (ECF No. 37), recommending that the Court grant

14   Defendants’ motion for summary judgment (ECF No. 26). Plaintiff had until May 24,

15   2019, to file an objection. (ECF No. 37.) To date, no objection to the R&R has been filed.

16         This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” Id. Where a party fails to object, however,

21   the court is not required to conduct “any review at all . . . of any issue that is not the

22   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

23   Circuit has recognized that a district court is not required to review a magistrate judge’s

24   report and recommendation where no objections have been filed. See United States v.

25   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

26   employed by the district court when reviewing a report and recommendation to which no

27   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

28   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
1    district courts are not required to review “any issue that is not the subject of an

2    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

3    the court may accept the R&R without review. See, e.g., Johnstone, 263 F. Supp. 2d at

4    1226 (accepting, without review, a magistrate judge’s recommendation to which no

5    objection was filed).

6           Nevertheless, this Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Carry’s R&R. The Court finds good cause

8    to adopt the Magistrate Judge’s R&R in full. Plaintiff’s claims appear to have been

9    unexhausted at the time he filed the Complaint. (ECF No. 37 at 7.) Moreover, Plaintiff did

10   not file any opposition to Defendant’s motion for summary judgment and thus has failed

11   to raise any genuine issue of material fact that would preclude summary judgment.

12          It   is   therefore   ordered,   adjudged   and   decreed   that   the   Report   and

13   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 37) is accepted and

14   adopted in its entirety. Defendants’ motion for summary judgment (ECF No. 26) is

15   granted.

16          The Clerk of Court is directed to enter judgment accordingly and close this case.

17          DATED THIS 31st day of May 2019.

18

19
                                                        MIRANDA M. DU
20                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                   2
